UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 29, 2011 CHICOPEE BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Massachusetts 0-51996 20-4840562 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 70 Center Street, Chicopee, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(413)594-6692 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On September 29, 2011, the Board of Directors of Chicopee Bancorp, Inc., the holding company for Chicopee Savings Bank, adopted the Company’s sixth stock repurchase program (the “Program”).Under the Program, the Company will acquire up to 303,004 shares, or approximately 5%, of the Company’s outstanding common stock. The press release issued by the Company announcing the sixth stock repurchase program is included as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits Exhibit 99.1 Press Release dated September 30, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CHICOPEE BANCORP, INC. DATE: October 3, 2011 By: /s/ Guida R. Sajdak Guida R. Sajdak Senior Vice President, Chief Financial Officer and Treasurer
